Citation Nr: 0204724	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  01-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss, right ear.

(The issue of entitlement to an increased rating for 
tinnitus, currently evaluated as 10 percent disabling, will 
be the subject of a later decision)

(The issue of entitlement to an increased (compensable) 
rating for left ear hearing loss will be the subject of a 
later decision)


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from November 1992 to August 
1996.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky, (RO), which denied the benefit sought 
on appeal.

In connection with his appeal the veteran testified at a 
videoconference hearing in December 2001, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  38 C.F.R. § 20.700(e) (2001).  A transcript of 
the hearing is associated with the claims file.

The Board is undertaking additional development on the 
increased rating issues, and on the issue of service 
connection for right ear hearing loss, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  See 67 Fed. Reg. 3,099-3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the veteran notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing those issues.  


FINDINGS OF FACT

1.  In an unappealed November 1996 rating decision, the RO 
denied service connection for right ear hearing loss.

2.  The evidence associated with the claims file subsequent 
to the RO's November 1996 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1996 decision denying entitlement to service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  The evidence received subsequent to the RO's November 
1996 denial is new and material, and the requirements to 
reopen a claim of entitlement to service connection for right 
ear hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  This law and its implementing regulations set 
forth, in pertinent part, requirements for assisting a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits.  While the VCAA does not serve as a 
basis to reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

The Board finds that all relevant facts have been properly 
and sufficiently developed and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by the VCAA.  

In the present case, the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection.  As reflected by a February 2001 letter, 
the RO has informed the veteran of the changes brought about 
by passage of the VCAA.  The RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
not reopening his claim, as well as the evidence necessary to 
reopen it.  The veteran presented personal testimony at a 
hearing before the undersigned Board Member, conducted in 
December 2001.  All relevant and available outpatient 
treatment records and the veteran's service medical records 
were obtained.  The veteran was provided several VA medical 
examinations, the most recent in May 2000.  The RO provided 
the veteran with copies of the rating decisions, and the 
statement of the case (SOC) concerning the determination of 
service connection and whether new and material evidence had 
been submitted.  These documents noted that all of the 
veteran's records were considered including VA treatment 
reports and VA examinations.  The Board is unaware of any 
additional outstanding records pertaining to this issue.  As 
such, the Board finds that there has been no prejudice to the 
veteran that would warrant further development or notice, and 
the Board will proceed with appellate disposition.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West Supp. 2001).  In 
addition, where a veteran served 90 days or more during a 
period of war, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.307, 3.309 (2001).

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  As the veteran filed his claim prior 
to this date, the earlier version of the law remains 
applicable in this case.  Accordingly, the law states that if 
new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new  and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary to 
substantiate his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

A review of the record reveals that in a November 1996 rating 
decision, the RO denied service connection for right ear 
hearing loss, on the basis that the medical evidence did not 
show a level of impairment of the veteran's right ear hearing 
sufficient to meet the threshold of a hearing disability for 
VA purposes.  See 38 C.F.R. § 3.385 (2001) (For the purpose 
of applying VA regulations, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4,000 Hertz is 40 
decibels or greater; or when auditory thresholds for at least 
three of the frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less that 94 percent.)  The veteran was notified of the RO's 
November 1996 rating decision and his appellate rights by VA 
letter dated in December 1996.  The veteran did not initiate 
a timely appeal as to the issue of service connection of 
right ear hearing loss, and the November 1996 decision as to 
that issue became final.  38 U.S.C.A. § 7105(a)(c).

In correspondence received in March 2000, the veteran 
requested that his claim be reopened.  In a December 2000 
decision, the RO concluded that new and material evidence had 
not been submitted and denied the request to reopen.  The 
veteran disagreed with that decision and initiated a timely 
appeal.  As there is a prior final decision for this claim, 
the November 1996 rating decision, the Board is required to 
determine whether new and material evidence has been 
presented before reopening and adjudicating the claim on the 
merits.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

The evidence submitted by the veteran or otherwise associated 
with the claims folder since the last final decision in 
November 1996 consists of a VA examination conducted in May 
2000, a private examination report and audiological test 
results from March 2001, a VA outpatient treatment report 
from June 2000; and private audiological test results dated 
November 1998, February 2000, December 2000, January 2001, 
June 2001, and October 2001.

The May 2000 VA examination shows the following puretone 
thresholds for the right ear:  10 dB at 500 Hz; 10 dB at 1000 
Hz; 10 dB at 3000 Hz; and 20 dB at 4000 Hz.  The average was 
12.5 dB for the right ear.  The speech recognition score was 
measured at 100 percent for both ears.  A December 2000 
private audiological examination shows puretone thresholds of 
55 dB at 500 Hz; 50 dB at 1000 Hz; 55 dB at 2000 Hz; 45 dB at 
3000 Hz; and 70 dB at 4000 Hz.  The average was 60 dB for the 
right ear.  However, an October 2001 private audiological 
examination shows puretone thresholds in the right ear of 5 
dB at 500 Hz; 5 dB at 1000 Hz; 10 dB at 2000 Hz; 15 dB at 
3000 Hz; and 20 dB at 4000 Hz.  The average was 15 dB for the 
right ear.  

The Board has thoroughly reviewed the evidence of record, and 
finds that the evidence associated with the veteran's claims 
file subsequent to the November 1996 rating decision is new 
and material.  In particular, at least one report is 
noncumulative of the evidence in the record at the time of 
that decision, and it bears directly and substantially upon 
the specific matter under consideration, i.e., whether the 
veteran's right ear hearing demonstrates a level of 
impairment sufficient to meet the threshold of a hearing 
disability, and if so found, whether such disability can be 
medically related to the veteran's period of active service.  
In this regard, the Board notes that a December 2000 
audiology examination report appears to show hearing loss 
sufficient to meet the requirements of 38 C.F.R. § 3.385.  
Although subsequent audiological evaluations appear to 
demonstrate findings that would not meet the requirements for 
hearing loss for VA purposes, the Board finds that when the 
evidence submitted by the veteran is considered, including 
the one report that purports to show hearing loss for VA 
purposes, such evidence does contribute to a more complete 
picture of the origin of the veteran's claimed disability.  
As such, the Board finds that the evidence is significant and 
must be considered to fairly decide the merits of the 
veteran's claim.  38 C.F.R. § 3.156.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final rating decision of 
November 1996 is new and is, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, new and material evidence has been submitted and the 
claim for service connection for right ear hearing loss is 
reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for hearing loss of the right 
ear, and to that extent the appeal is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

